19-22312-rdd         Doc 82       Filed 03/01/19        Entered 03/01/19 17:46:47                Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                                    Chapter 11

    WINDSTREAM HOLDINGS, INC., et al.,1                                       Case No. 19-22312 (RDD)

             Debtors.                                                         (Jointly Administered)



                       NOTICE OF APPEARANCE AND REQUEST
              FOR SERVICE OF PAPERS PURSUANT TO FED. R. BANKR. P. 2002

             PLEASE TAKE NOTICE that Stephen D. Lerner of Squire Patton Boggs (US) LLP

hereby appears as counsel for Prodapt North America, Inc. (“Prodapt”) in the case of the

above-captioned debtors pending under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”). Pursuant to Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) 2002, 9007, and 9010 and Bankruptcy Code section 1109(b), Prodapt requests that copies

of any and all notices, pleadings, motions, orders to show cause, applications, petitions,

memoranda, affidavits, declarations, orders, or other documents, filed or entered in this case, be

transmitted to:

                                               Stephen D. Lerner
                                         stephen.lerner@squirepb.com
                                         Squire Patton Boggs (US) LLP
                                              30 Rockefeller Plaza
                                          New York, New York 10112
                                          Telephone: (212) 872-9800
                                           Facsimile: (212) 872-9815




1
 The last four digits of debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which the debtors have requested joint administration, a
complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the debtors’ proposed claims and
noticing agent at http://www.kccllc.net/windstream. The location of the debtors’ service address for purposes of these
chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.

                                                           1
19-22312-rdd      Doc 82       Filed 03/01/19    Entered 03/01/19 17:46:47           Main Document
                                                Pg 2 of 3


        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, all orders and notices of any application, motion, order, petition, pleading, request,

complaint or demand, statement of affairs, and operating reports, whether formal or information,

whether written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone,

facsimile transmission, or otherwise, filed or made with regard to the above-captioned cases and

proceedings therein.

        PLEASE TAKE FURTHER NOTICE that the aforementioned attorney consents to

service via electronic mail.

        PLEASE TAKE FURTHER NOTICE that nothing herein or otherwise, including

without limitation, any later appearance, pleading, claim, or action, is intended or shall be deemed

to be a waiver, release, or modification by Prodapt of any (i) right to have final orders in non-core

matters and those in core matters constituting Stern claims entered only after de novo review by a

higher court; (ii) right to trial by jury in any proceeding so triable herein or in any case, controversy,

or proceeding related hereto; (iii) right to have the reference withdrawn in any matter subject to

mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs, or

recoupments to which Prodapt is or may be entitled under agreements, in law or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved. Unless

and until Prodapt expressly states otherwise, Prodapt does not consent to the jurisdiction or

authority of the Bankruptcy Court with respect to litigation of any non-core matter or any core

matter constituting a Stern claim.




                                                    2
19-22312-rdd   Doc 82   Filed 03/01/19    Entered 03/01/19 17:46:47    Main Document
                                         Pg 3 of 3


 Dated: March 1, 2019                       /s/ Stephen D. Lerner
        New York, New York                  Stephen D. Lerner
                                            SQUIRE PATTON BOGGS (US) LLP
                                            30 Rockefeller Plaza
                                            New York, New York 10112
                                            Telephone: (212) 872-9800
                                            Facsimile: (212) 872-9815

                                            Counsel to Prodapt North America, Inc.




                                           3
